Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
-- Applicant asserted, (Pages 3-4) that the cross-section indicator is used to 
show relationships among the different views rather than relationship between one of the at least two original images and a reference image on the composite image. 
The Examiner respectfully disagrees, because In Par. 0056, Blum discloses dividing screen into 3 panes to show the overlaid images in, respectively, the axial, coronal, and sagittal views, and Figs. 1 and 2 show an example of an overlaid (fusion) CT image and MR image in axial, coronal, and sagittal views. Blum further discloses in Fig. 2, displaying a cross-section indicator, e.g., in the form of a line, in each of the other two panes at a location of which the image, is a cross-section, and further shows an example where cross-section indicators 202 and 204 are displayed, respectively, in axial pane 102 and sagittal pane 106, accordingly, the cross-section indicators 202, and 204 clearly indicate the location relationship of the coronal view image and axial view image on the composite image, and the location relationship of the coronal view image and the sagittal view image on the composite image, respectively, which meet the claim limitation, [i.e., wherein the at least one reference line, “at least one of the cross-section indicators 202 and 204”, displays a positional relationship between one of the at least two original images, “at least one of the axial and sagittal view images”, and a reference image, “the coronal view image”, on the composite image, “the “overlaid (fusion) CT and MR images”]
For the reasons stated above, the rejection of claims 17, 26, and 35 and their dependent claims was proper, and it is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 26-31, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sakas et al (US-PGPUB 2007/0083117) in view of Elenbaas, (US-PGPUB 2012/0176406); and further in view of Blum et al, (US-PGPUB 2013/0039550)


In regards to claim 17, Sakas discloses method, comprising: 
obtaining at least two original images, the at least two original images corresponding to first spatial position information, (see at least: Par. 0052, acquiring first image using the first ultrasound (US) image data, and a second image using a second image data; which the first and second images show at least partially the same area or region of the object 3 in the same orientation (angle of view) and scaling (dimensions), [i.e., orientation (angle of view) and scaling (dimensions) correspond to the first spatial position information]);
determining a composite image based on the at least two original images, the composite image corresponding to second spatial position information, (see at least: Par. 0002, “well-known in the art”, combination device may combine the ultrasound (US) image and second image data of the object, [i.e., determining a composite image based on the at least two original images]. Further, Par. 0055, discloses the geometry data G (in particular information about the scale and/or resolution of the current ultrasound image as well as information about a reference point in the ultrasound image, such as the so-called near point) are transferred from the ultrasound generator 21 to the registration device 25 (which optionally assigns the geometry data G and/or the current position P and orientation O to the respective image), [i.e., the assigned geometry data G corresponds to the second spatial position information relative to the generated composite or registration image]. Further, Par. 0026, 0061, discloses the registration information, which implicitly includes second spatial position information),
determining a composition relationship between the at least two original images, (Par. 0026, “well-known in the art”, obtaining registration information (in particular a registration matrix), [i.e., registration information-based matrix corresponds to the composition relationship]);
Sakas does not expressly disclose determining at least one reference line based on the composition relationship between the at least two original images, the first spatial position information, and the second spatial position information.
However, Sakas discloses determining a cut plane 36, using a registration information, such as a transformation matrix, [i.e., composition relationship between the at least two original images], which can be used to transform the coordinate system of the ultrasound image data to the coordinate system of the second image data, [which implicitly involves the first and second spatial positions information]), (Par. 0063). Moreover, the determining of at least one reference line, is not new. For example, Elenbaas discloses generating a separator line 218 in the combined images 212 and 214, such that for example, in case where the images 212 and 214 are X-ray images shown in a grey scale value, the separator 218 can be shown as a yellow line, (see at least: Fig. 6, Par. 0072)
Sakas and Elenbaas are combinable because they are both concerned with combining images. Using Elenbaas separator line 218, with Sakas image registration method, represents a simple substitution of one well known element (Sakas cut plane 36) with another well-known element (Elenbaas separator line 218). Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Sakas, to substitute the Sakas cut plane 36 with the Elenbaas separator line 218, to produce a predictable result of generating the separator line based on the registration information.
The combine teaching Sakas and Elenbaas as whole does not expressly disclose wherein the at least one reference line displays a positional relationship between one of the at least two original images and a reference image on the composite image.
Blum et al discloses wherein the at least one reference line displays a positional relationship between one of the at least two original images and a reference image on the composite image, (see at least: Figs. 1-2, and Par. 0056, displaying a cross-section indicator, e.g., in the form of a line, in each of the other two panes at a location of which the image, is a cross-section, and Fig. 2, shows an example where cross-section indicators 202 and 204 are displayed, respectively, in axial pane 102 and sagittal pane 106, [i.e., at least one of the cross-section indicators 202 and 204, “at least one reference line”, displays the positional relationship between at least one of the axial and sagittal view images, “one of the at least two original images”, and the coronal view image, “reference image”, on the composite image, “overlaid (fusion) CT and MR images], “see the above Examiner’s remarks for more details”).
Sakas and Elenbaas and Blum et al are combinable because they are all concerned with combining images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Sakas and Elenbaas, to display the at least one of line indicators 202 and 204, as though by Blum et al, in order to indicate the location relationship of the coronal view image and axial view image on the composite image, as well as the relationship of the coronal view image and the sagittal view image on the composite image, (Blum, Par. 0056).

In regards to claim 18, the combine teaching Sakas, Elenbaas, and Blum et al as whole discloses the limitations of claim 17.
Furthermore, Blum et al discloses wherein the reference image includes the other one of the at least two original images or the composite image, (Blum et al, see at least: Fig. 2, the coronal image 104, “the reference image”, includes the composite image, “overlaid images in, respectively, the axial, coronal, and sagittal views”, ([i.e., the other one of the at least two original images or the composite image]).

In regards to claim 19, the combine teaching Sakas, Elenbaas, and Blum et al as whole discloses the limitations of claim 17.
Furthermore, Sakas discloses wherein the at least two original images include at least one of a CT images, an MRI image, or a PET image, (see at least: Par. 0002, computer tomography (CT), a magnetic resonance (MR), a positron emission tomography (PET)).

In regards to claim 20, the combine teaching Sakas, Elenbaas, and Blum et al as whole discloses the limitations of claim 17.
Furthermore, Sakas discloses wherein the first spatial position information includes at least one of position information and direction information of the at least two original images, (see at least: Par. 0052, orientation (angle of view) and scaling (dimensions) correspond to the first spatial position information); and the second spatial position information includes at least one of position information and direction information of the composite image, (see at least: Par. 0026, 0061, registration information implicitly includes at least one of position information and direction information of the composite image).

In regards to claim 21, the combine teaching Sakas, Elenbaas, and Blum et al as whole discloses the limitations of claim 17.
Furthermore, Sakas discloses wherein the determining a composition relationship between the at least two original images comprise performing at least one of operations to the at least two original images including: translation; rotation; scale change; and shear, (see at least: Par. 0061, defining the rotation and three translation parameter).

In regards to claim 22, the combine teaching Sakas and Elenbaas as whole discloses the limitations of the claim 17.
Furthermore, Sakas discloses wherein the composition relationship between the at least two original images comprise a registration matrix, (see at least: Par. 0026, 0057, and 0061).

Regarding claim 26, claim 26 recites substantially similar limitations as set forth in claim 17. As such, claim 26 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a reference line determination system comprises: at least one storage medium including a set of instructions; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations”. However, Sakas discloses the “reference line determination system comprises: at least one storage medium including a set of instructions; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations”, (Sakas, see at least: Par. 0011, apparatus, “system”, Par. 0021, computer system implicitly comprises a processor and memory).

Regarding claim 27, claim 27 recites substantially similar limitations as set forth in claim 18. As such, claim 27 is in rejected for at least similar rational.

Regarding claim 28, claim 28 recites substantially similar limitations as set forth in claim 19. As such, claim 28 is in rejected for at least similar rational.

Regarding claim 29, claim 29 recites substantially similar limitations as set forth in claim 20. As such, claim 29 is in rejected for at least similar rational.

Regarding claim 30, claim 30 recites substantially similar limitations as set forth in claim 21. As such, claim 30 is in rejected for at least similar rational.

Regarding claim 31, claim 31 recites substantially similar limitations as set forth in claim 22. As such, claim 31 is in rejected for at least similar rational.

Regarding claim 35, claim 35 recites substantially similar limitations as set forth in claim 17. As such, claim 35 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions directs the at least one processor to perform a method”. However, Sakas discloses the “non-transitory readable medium, comprising at least one set of instructions, wherein when executed by at least one processor of a computing device, the at least one set of instructions directs the at least one processor to perform a method”, (Sakas, see at least: Par. 0043-0044, a computer program comprising program means according to the preceding item, wherein the program means are stored on a storage medium readable to a computer).

Regarding claim 36, claim 36 recites substantially similar limitations as set forth in claim 18. As such, claim 36 is in rejected for at least similar rational.

Allowable Subject Matter
Claims 23-25, and 32-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 23, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“adjusting the intersection between the at least two original images and the composite image based on the composition relationship between the at least two original images; and determining the at least one reference line based on the adjusted intersection between the at least two original images and the composite image”

The relevant prior art of record, Sakas et al (US-PGPUB 2007/0083117), discloses the determining cut plane 36 using a registration information, such as a transformation matrix, [i.e., composition relationship between the at least two original images], (Par. 0063); and the determining an intersection between the at least two original images and the composite image based on the first spatial position information and the second spatial position information, (see at least: par. 0029, at least two of the ultrasound image data sets consist of image information of locations in (in each case one of) two different planes, wherein the two planes intersect each other at a common straight. Further, Par. 0063, using a registration information, such as a transformation matrix, which can be used to transform the coordinate system of the ultrasound image data to the coordinate system of the second image data, [which implicitly involves the first and second spatial positions information]); but fails to teach or suggest, either alone or in combination with the other cited references, the adjusting intersection between the at least two original images and the composite image based on the composition relationship between the at least two original images; and determining the at least one reference line based on the adjusted intersection between the at least two original images and the composite image.

A further prior art of record, Elenbaas, (US-PGPUB 2012/0176406), discloses generating a separator line 218 in the combined images 212 and 214, such that for example, in case where the images 212 and 214 are X-ray images shown in a grey scale value, the separator 218 can be shown as a yellow line, (see at least: Fig. 6, Par. 0072); but fails to teach or suggest, either alone or in combination with the other cited references, the adjusting intersection between the at least two original images and the composite image based on the composition relationship between the at least two original images; and determining the at least one reference line based on the adjusted intersection between the at least two original images and the composite image.

Regarding claim 24, claim 24 is in condition for allowance in view of its dependency from claim 23.


With respect to claim 25, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“obtaining a second reference line by correcting the first reference line based on the transformation matrix”

The relevant prior art of record, Sakas et al (US-PGPUB 2007/0083117), discloses the determining cut plane 36 using a registration information, such as a transformation matrix, [i.e., composition relationship between the at least two original images], (Par. 0063). A further prior art of record, Elenbaas, (US-PGPUB 2012/0176406), discloses generating a separator line 218 in the combined images 212 and 214, such that for example, in case where the images 212 and 214 are X-ray images shown in a grey scale value, the separator 218 can be shown as a yellow line, (see at least: Fig. 6, Par. 0072). However, these prior arts of record, either alone or in combination with the other cited references, fails to teach or suggest, obtaining a second reference line by correcting the first reference line based on the transformation matrix.

Regarding claim 32, claim 32 recites substantially similar limitations as set forth in claim 23. As such, claim 32 is in condition for allowance for at least similar reasons, as stated above.

Regarding claim 33, claim 33 is in condition for allowance in view of its dependency from claim 32.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            10/13/2022